Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-11 in the reply filed on 9/20/2022 is acknowledged.  The traversal is on the ground(s) that there is not a serious burden to the examiner due to the classification.  This is not found persuasive because although the apparatus and method claims share a classification, due to the specifics regarding the draining process, the method claims would also require a search in either A01G 2031/006 or A01G 31/02. Additionally, the method claims require specific steps that would entail further searching when compared to the apparatus claims due to the nature of "configured to" type language and intended use, for example, in claim 1 "wherein the block storage element is configured to be stackable." Furthermore in response to applicant argument that there is no burden since claim 12 depends on claim 1, the Office further notes that MPEP 809.03 which notes that the restriction between linking claims is proper as long as the linking claim is rejected (see rejection of claim 1 below), the office notes that upon allowance of claim 1, claim 12 will be rejoined.
The requirement is still deemed proper and is therefore made FINAL.
Claims 12-15 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method for removing the block storage element, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/20/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6-7 and 9-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ivanescu (US 10842095 B2).
Regarding claim 1, Ivanescu discloses a block storage element (201, see figs 2 and 3) for
propagation of vegetable or fungal biomass, comprising: a fluid reservoir (209) with an overflow mechanism (218, see fig 6), wherein the block storage element is configured to be stackable (see fig 1 and 2).

	Regarding claim 2, Ivanescu discloses the block storage element according to claim 1, further comprising a channeling or distribution apparatus (pipe 115), wherein the overflow mechanism interacts with the channeling or distribution apparatus (see col 7, lines 22-47 and figs 5 and 6, fitting 217 connects to pipe 115). 

	Regarding claim 6, Ivanescu disclose a block storage arrangement comprising: a block storage element receiving space (frame 101, see fig 2) configured to receive at least one block storage element according to claim 1; and at least one fluid or nutrient supply device (tank 105, see figs 1 and 2).

	Regarding claim 7, Ivanescu discloses the block storage arrangement according to claim 6, wherein the at least one fluid or nutrient supply device comprises at least one shutoff valve (flow restrictor 113). 

	Regarding claim 9, Ivanescu discloses the block storage arrangement according to claim 6, wherein the at least one fluid or nutrient supply device comprises a pump (pump in tank 102, see col 3, lines 50-55). 

Regarding claim 10, Ivanescu discloses the block storage arrangement according to claim 6, wherein the at least one fluid or nutrient supply device comprises a storage tank (tank 105).

Regarding claim 11, Ivanescu discloses the block storage arrangement according to claim 6, wherein at least two elements of the at least one fluid or nutrient supply device are at least in fluid connection (tank 105 fluidly connected to pump in tank 102 via 106 and 170, and also in fluid connection with 112, see figs 1 and 2 and col 4, lines 34-50). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ivanescu (US 10842095 B2) as applied to claims 1 and 6 above, and further in view of Brusatore (US 9854750 B2).
Regarding claim 3, Ivanescu discloses the block storage element according to claim 1.
Ivanescu fails to disclose further comprising an outlet valve.
Brusatore teaches further comprising an outlet valve (outlet 74, valve 76, see col 4, lines 17-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of 
the claimed invention to have modified Ivanescu with the outlet valve of Brusatore in order to allow for flow control to prevent unintentional water drainage and allow greater control over the watering system to allow watering to be tailored to the needs of a specific plant type or growth stage.

Regarding claim 8, Ivanescu discloses the block storage arrangement according to claim 6.
Ivanescu fails to disclose wherein the at least one fluid or nutrient supply device comprises an 
actuating apparatus for an outlet valve of the at least one block storage element.
Brusatore teaches wherein the at least one fluid or nutrient supply device comprises an 
actuating apparatus for an outlet valve of the at least one block storage element (controller for outlets 74 and valves 76, see col 4, lines 17-25).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ivanescu with the actuating apparatus for the outlet valves as taught by Brusatore in order to allow precise valve control and therefore greater control over the watering arrangement to allow watering to be tailored to the needs of a specific plant type or growth stage. 

Claim(s) 4 and 5 rejected under 35 U.S.C. 103 as being unpatentable over Ivanescu (US 10842095 B2) as applied to claim 1 above, and further in view of Zhan (US 11246274 B2).
Regarding claim 4, Ivanescu discloses the block storage element according to claim 1.
Ivanescu fails to disclose further comprising an inlet funnel.
Zhan teaches further comprising an inlet funnel (22 inlet funnel flow guiding device). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of 
the claimed invention to have modified Ivanescu with the inlet funnel of Zhan to ensure the water is easily guided into the inlet without spillage and water waste to allow for a cleaner and more environmentally friendly system.

	Regarding claim 5, the modified reference teaches the block storage element according to claim 4, and Ivanescu further teaches wherein the inlet (213) funnel (as modified by Zhan above to be a funnel) and the overflow (216) mechanism are arranged in different regions of the block storage element (see fig 2, each tray has feed pipe on each end, one for the inlet at the outlet, see also figs 5 and 6).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The art noted in the References Cited document are relevant as they pertain to similar growing and storage systems. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE ANNE KLOECKER whose telephone number is (571)272-5103. The examiner can normally be reached M-Th: 7:30 -5, F: 8 - 12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571)270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.K./Examiner, Art Unit 3642                       

/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619